     Case 2:18-cv-02602-MCE-EFB Document 5 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BERHANU JACOB,                                  No. 2:18-cv-2602-MCE-EFB PS
12                      Plaintiff,
13           v.                                       ORDER
14    UNITED STATES DEPARTMENT OF
      EDUCATION,
15
                        Defendant.
16

17

18          On July 7, 2020, the magistrate judge filed findings and recommendations herein which

19   were served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. No objections were filed.

21          The Court has reviewed the applicable legal standards and, good cause appearing,

22   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     Case 2:18-cv-02602-MCE-EFB Document 5 Filed 08/07/20 Page 2 of 2

 1         Accordingly, IT IS ORDERED that:
 2         1. The proposed Findings and Recommendations filed July 7, 2020, are ADOPTED; and
 3         2. This action is DISMISSED without prejudice for failure to state a claim as set forth in
 4             the March 19, 2020 order (ECF No. 3); and
 5         3. The Clerk of the Court is directed to close this case.
 6         IT IS SO ORDERED.
 7   Dated: August 6, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
